Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 19 and 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 1 from original examined claim dated 03/05/2019 – mutually exclusive subject matter of having “in the parallelogram region, aperture ratios of the pixel units arranged in at least one selected from the group consisting of the first direction and the second direction increase gradually”
Claims 19 – mutually exclusive subject matter of having “an aperture ratio of each of the pixel units is reduced relative to an aperture ratio of the second pixel unit, in the edge region, aperture ratios of the pixel units arranged along the column direction increase gradually; each sub-pixel in each of the first pixel units has an equal aperture ratio which is reduced relative to an aperture ration of a sub-pixel, which is of a same color as the each sub-pixel, in the second pixel unit”
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.

In claim 4, applicants primary argument seems to rely on the notion that since Chang already teaches utilizing opaque light blocking structures, it comes to show that the secondary reference Yamada was improperly applied since Yamada “does not go beyond the teaching of Chang itself”.  However, after consideration, the examiner respectfully submits that although the two references may teach opaque light blocking structures, it does not preclude that Yamada can still be relied upon for a teaching/suggestion/motivation (TSM) to arrive at the claimed invention.  Here, Yamada clearly shows that aperture ratios of the subpixels are tailored by incorporating varying dimensions of opaque light blocking material (see ¶290, ¶296, ¶299).
In claim 5, the recitation at issue seems to be “in a direction from any end point of the first line segment to a midpoint of the first line segment, the aperture ratios of the pixel units increase gradually” with arguments stating that Chang does not disclose this.  However, after consideration, the examiner respectfully submits that the claim language does not require that the apertures first increase and then decrease along the first line segment”.  An alternative interpretation can also include selecting any one of the endpoints and showing a gradual increase.  The claim language does not necessitate that any and ALL end points arrive at the claimed feature.  Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, there is no clear disclosure indicating that the light-shading structure is in an “integral” structure with the light-shading layer.  The closest disclosure was determined by the examiner to be cited in ¶¶79-81 in the originally filed specification but even though both layers are formed from the same mask, it does not necessarily indicate that the layers are united integral structure.  Furthermore, ¶80 discloses how both materials of 131 and 141 can be a material used for making the black matrix.  However, this doesn’t indicate an integral structure since they may comprise of the same material but are separate entities.  For instance, to the best understanding of the examiner, Fig. 3A shows layers 131 (i.e. sub light shading structures) and layers 141 (i.e. sub light-shading layers) as separate entities delineated with boundary lines.  Considering the totality of the evidence, the examiner respectfully submits that there is neither explicit not implicit evidence to show the structures being integral.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 4-7, 10-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (USP# 10,409,118 B1, hereinafter Chang) and further in view of Yamada et al. (Pub No. US 2019/0206957 A1, hereinafter Yamada).
With regards to claim 4, Chang teaches a display panel, comprising:
a plurality of pixel units arranged in a row direction and a column direction, wherein
the display panel comprises a display region (see Fig. 4, plurality of pixel units arranged in row and column shown, a display region shown),
an edge of the display region comprises a fold line formed by connecting a line segment
extending in the row direction and a line segment extending in the column direction (see Fig. 4, edge of display region connecting a row line and a column line),
a parallelogram region formed in the display region taking two adjacent line segments as
adjacent sides comprises a plurality of rows and at least one column of the pixel units, or at
least one row and a plurality of columns of the pixel units (see annotated Fig. 4, parallelogram established with plurality of rows and at least one column), and
a direction from an intersection point of the two adjacent line segments to an end point
of one of the two adjacent line segments other than the intersection point is a first direction, a
direction from the intersection point of the adjacent two line segments to an end point of the
other one of the two adjacent line segments other than the intersection point is a second
direction (see annotated Fig. 4, first direction from top left to top right, second direction from top left to bottom left); 
in the parallelogram region, aperture ratios of the pixel units arranged in at least
one selected from the group consisting of the first direction and the second direction increase
gradually (see annotated Fig. 4, aperture ratios of pixel units increase in first direction (i.e. left to right)).

	In the same field of endeavor, Yamada teaches how subpixels of a pixel are arranged in which opaque material is applied to tailor the aperture ratios (see ¶290, ¶296, ¶299).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that pixels can comprise of subpixels, and that the subpixels can also be shielded with halftone masks to control aperture ratios and can be incorporated into the teachings of Chang in which the  
	Chang also does teach that the strength of the pixels are tailored in order to adjust antialiasing properties of the display region (see col. 5, lines 3-29).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to potentially arrive at the claimed configuration of having sub light-shading structures to have a same shape and size extending in the column direction of the display panel in order to arrive at a specific antialiasing pattern that is desired/required for a specific application.


    PNG
    media_image1.png
    463
    869
    media_image1.png
    Greyscale



With regards to claim 5, Chang teaches a display panel, comprising:
a plurality of pixel units arranged in a row direction and a column direction, wherein
the display panel comprises a display region (see Fig. 4, plurality of pixel units arranged in row and column shown, a display region shown),
an edge of the display region comprises a fold line formed by connecting a line segment
extending in the row direction and a line segment extending in the column direction (see Fig. 4, edge of display region connecting a row line and a column line),
a parallelogram region formed in the display region taking two adjacent line segments as
adjacent sides comprises a plurality of rows and at least one column of the pixel units, or at
least one row and a plurality of columns of the pixel units (see annotated Fig. 4, parallelogram established with plurality of rows and at least one column), and
nd line segments with endpoints making “1st” line segment, one end point of “1st” to a midpoint direction with increasing aperture ratio).

	With regards to claim 6, Chang teaches the display panel according to claim 4, wherein each of the pixel units in the parallelogram region comprises a light-shading structure, and light-shading areas of light-shading structures of the pixel units arranged in at least one selected from the group consisting of the first direction and the second direction decrease gradually, so that the aperture ratios increase gradually (see annotated Fig. 4, light-shading structures utilized, see col. 1, lines 32-44, aperture ratios increase mean decreasing are of light-shading structures).

	With regards to claim 7, Chang teaches the display panel according to claim 6, wherein a light-shading layer is between adjacent ones of the pixel units, and a material of the light-shading structure is the same as a material of the light-shading layer (see annotated Fig. 4, light-shading layer between pixel adjacent pixel units made of same opaque material within parallelogram), but is silent teaching the light-shading structure is in an integral structure with the light-shading layer.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to make the light-shading layer and structure to be integral since this is merely a design of engineering choice unless there is a unexpected criticality involved with the integral nature.



	With regards to claim 11, Chang teaches the display panel according to claim 10, wherein the light-shading structure comprises a plurality of first sub light-shading structures, and in the column direction, the plurality of first sub light-shading structures are arranged continuously or spaced apart from each other (see annotated Fig. 4, first sub light-shading structures arranged continuous/spaced apart in column direction).

	With regards to claim 12, Chang teaches the display panel according to claim 10, wherein the light-shading structure comprises a plurality of second sub light-shading structures, and in the row direction, the plurality of second sub light-shading structures are arranged continuously or spaced apart from each other (see annotated Fig. 4, second sub light-shading structures arranged continuous/spaced apart in row direction).

With regards to claim 13, Chang teaches the display panel according to claim 4, wherein a shape of the display region comprises a non-rectangular shape (see annotated Fig. 4, shape of display region is not rectangular).

With regards to claim 14, Chang teaches a display device, comprising the display panel according to claim 4 (see claim 4).



With regards to claim 18, Chang teaches the display panel according to claim 4, wherein in the parallelogram region, aperture ratios of the sub-pixels having a same color arranged in at least one selected from the group consisting of the first direction and the second direction increase gradually (see annotated Fig. 4, Yamada teaches subpixels (see claim 4), aperture ratio gradually increases from 50 – 90 for example).

Allowable Subject Matter
Claims 8, 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML